      Case 1:17-cv-02987-JPO-KHP Document 196-7 Filed 10/17/19 Page 2 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               12/2/2019

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                       :
                                                                       :
IN RE LIFETRADE LITIGATION                                             :   17 CIV 02987(JPO) (KHP)
                                                                       :
                                                                       :   PROTECTIVE ORDER
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                WHEREAS, the Parties having agreed to the following terms of confidentiality,
and the Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

              ORDERED that the following restrictions and procedures shall apply to the
information and documents exchanged by the parties in connection with the pre-trial phase of
this action:

          1.        Counsel for any party may designate any document or information, in whole or in
                    part, as confidential if counsel determines, in good faith, that such designation is
                    necessary to protect the interests of the client in information that is proprietary, a
                    trade secret or otherwise sensitive non-public information. Information and
                    documents designated by a party as confidential will be stamped
                    “CONFIDENTIAL.”

          2.        Deposition testimony and the transcripts and video recordings of depositions in
                    this action shall be treated as confidential for a period of 30 calendar days after
                    receipt of the final deposition transcript to allow time for any party to designate
                    by page and line number those portions of the testimony that are to be treated as
                    confidential. If all or part of a deposition recorded by videographic means is
                    designated as confidential, the recording storage medium and its container shall
                    be so labeled. If no one has designated any portion of a transcript as confidential
                    within 30 calendar days after receipt of the final deposition transcript, then the
                    entire deposition will be treated as non-confidential. Parties and non-parties may
                    also designate specific testimony or transcript pages as “confidential” by notice
                    on the record at the deposition.

          3.        All discovery material shall be used solely for the purpose of prosecuting or
                    defending this action, including in connection with any appeals taken by any
                    party.

          4.        In the event a party challenges another party’s designation of confidentiality,
                    counsel shall make a good faith effort to resolve the dispute, and in the absence of
Case 1:17-cv-02987-JPO-KHP Document 196-7 Filed 10/17/19 Page 3 of 6



       a resolution, the challenging party may seek resolution by the Court. Nothing in
       this Protective Order constitutes an admission by any party that Confidential
       Information disclosed in this case is relevant or admissible. Each party reserves
       the right to object to the use or admissibility of the Confidential Information.
       Pending the resolution of such a dispute by agreement or a final ruling of the
       Court, the Confidential Information in question shall be treated as a confidential
       at all times.

 5.    The parties should meet and confer if any production requires a designation of
       “For Attorneys’ or Experts’ Eyes Only.” All other documents designated as
       “CONFIDENTIAL” shall not be disclosed to any person, except:

       a.     The requesting party and counsel, including in-house counsel;

       b.     Employees of such counsel assigned to and necessary to assist in the
              litigation;

       c.     Consultants or experts assisting in the prosecution or defense of the
              matter, to the extent deemed necessary by counsel;

       d.     Deponents or witnesses to the extent necessary to conduct or prepare for
              depositions or trial testimony; and

       e.     The Court (including the mediator, or other person having access to any
              Confidential Information by virtue of his or her position with the Court).

 6.    Prior to disclosing or displaying the Confidential Information to persons described
       in Paragraph 4(c) and 4(d), counsel must:

       a.     Inform the person of the confidential nature of the information or
              documents;

       b.     Inform the person that this Court has enjoined the use of the information
              or documents by him/her for any purpose other than this litigation and has
              enjoined the disclosure of the information or documents to any other
              person; and

       c.     Require each such person to sign an agreement to be bound by this Order
              in the form attached hereto.

 7.    The disclosure of a document or information without designating it as
       “confidential” shall not constitute a waiver of the right to designate such
       document or information as Confidential Information. If so designated, the
       document or information shall thenceforth be treated as Confidential Information
       subject to all the terms of this Stipulation and Order.

 8.    Any Personally Identifying Information (“PII”) (e.g., medical records, social
       security numbers, financial account numbers, passwords, and information that
   Case 1:17-cv-02987-JPO-KHP Document 196-7 Filed 10/17/19 Page 4 of 6



           may be used for identity theft) exchanged in discovery shall be maintained by the
           receiving party in a manner that is secure and confidential and shared only with
           authorized individuals in a secure manner. The producing party may specify the
           minimal level of protection expected in the storage and transfer of its information.
           In the event the party who received PII experiences a data breach, it shall
           immediately notify the producing party of same and cooperate with the producing
           party to address and remedy the breach. Nothing herein shall preclude the
           producing party from asserting legal claims or constitute a waiver of legal rights
           and defenses in the event of litigation arising out of the receiving party’s failure to
           appropriately protect PII from unauthorized disclosure.

     9.    Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
           product protected documents or communications, electronically stored
           information (“ESI”) or information, whether inadvertent or otherwise, shall not
           constitute a waiver of the privilege or protection from discovery in this case or in
           any other federal or state proceeding. This Order shall be interpreted to provide
           the maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
           contained herein is intended to or shall serve to limit a party’s right to conduct a
           review of documents, ESI or information (including metadata) for relevance,
           responsiveness and/or segregation of privileged and/or protected information
           before production.

     10.   Notwithstanding the designation of information as “confidential” in discovery,
           there is no presumption that such information shall be filed with the Court under
           seal except PII which does not require prior approval from the Court pursuant to
           the Southern District’s ECF Privacy Policy. The parties shall meet and confer and
           follow the Court’s procedures with respect to filing under seal all other types of
           information designated “confidential.”

     11.   At the conclusion of litigation, Confidential Information and any copies thereof
           shall be promptly (and in no event later than 30 days after entry of final judgment
           no longer subject to further appeal) returned to the producing party or certified as
           destroyed, except that the parties’ counsel shall be permitted to retain their
           working files on the condition that those files will remain protected other than
           those containing PII.

     12.   Nothing herein shall preclude the parties from disclosing material designated to
           be Confidential Information if otherwise required by law or pursuant to a valid
           subpoena.

SO ORDERED.




                 12/2/2019
